Citation Nr: 1646395	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-09 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a chronic stomach disorder, to include gastroesophageal reflux disease (GERD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from January 1991 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Oakland, California and Phoenix, Arizona, but came to the Board from the St. Petersburg, Florida RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he is entitled to service connection for a chronic stomach disorder.  Specifically, he argues that his reports of abdominal pain during his active duty service, which were diagnosed at different times as gastroenteritis, gas pain, and constipation, were manifestations of GERD that were not diagnosed as such until after his separation from service.  

The Veteran was afforded a VA examination pertinent to this claim in April 2008.  The examiner noted a diagnosis of GERD by history.  Unfortunately, the examiner determined that, although the Veteran's reported symptoms were consistent with a diagnosis of GERD, she could not offer an opinion on the issue of nexus to service without resorting to speculation.  In an addendum opinion dated the same day, the examiner added that, based on a review of the Veteran's service treatment records, "my opinion is that his current symptoms of gastroesophageal reflux as reported by himself with that diagnosis is not supported by C-file review."  It is unclear whether the examiner meant that the Veteran did not currently have a diagnosis of GERD or that there was no nexus between a current diagnosis and service.  If it was intended as a nexus opinion, the examiner offered no rationale for it other than listing the various diagnoses in service and stating that gastroenteritis was apparently self-limited, also without explanation.  The examiner did not directly address the Veteran's contention, which he did not explicitly raise until after the examination, that his reported symptoms in service were manifestations of undiagnosed GERD and did not address the possibility that any diagnosed stomach disorder in service could have caused or aggravated GERD.  

For that reason, the April 2008 VA examination and the addendum are inadequate to decide the Veteran's claim.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An additional VA examination is warranted to obtain an adequate nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment.  All attempts to obtain records should be documented in the claims folder.  If any pertinent private treatment has been rendered, the appellant's assistance in obtaining those records should be requested as needed.

2.  Schedule the Veteran for a gastrointestinal examination for the purpose of determining the current nature and likely etiology of any chronic stomach disorder.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current chronic stomach disorder had its origin in service or is in any way related to the Veteran's active service.  The examiner is specifically requested to address whether the Veteran's reports of abdominal pain in service, diagnosed at different times as gastroenteritis, gas pain, and constipation, were manifestations of undiagnosed GERD, and whether any of those diagnosed disorders could have caused or aggravated the Veteran's current GERD.  In responding the examiner is asked to indicate whether there is other likely etiology of a chronic stomach disorder, if unrelated to service.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

3.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




